Citation Nr: 1712098	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-11 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the Army from August 1966 to December 1966 and in June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The August 2008 rating decision denied service connection for PTSD.  Subsequently, in an August 2011 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD and assigned a 10 percent evaluation, effective March 3, 2008 (the initial date of the claim).  The Veteran appealed for a higher disability rating.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran a VA examination to evaluate the current severity of his service-connected PTSD.

The last VA PTSD compensation examination was conducted in May 2011, more than five years ago.  The Veteran has indicated that his PTSD has worsened since that VA examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment).  In this regard, on an April 2013 substantive appeal form (VA Form 9), the Veteran indicated that he has experienced a decrease in his work efficiency and also an inability to perform occupational tasks due to increased depression, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  Additionally, during the November 2016 Board hearing, the Veteran and his representative reported that "panic attacks come and go", there is a nightly routine of checking windows and doors, and sleep is sporadic.  See the November 2016 Board hearing transcript.  At the time of the hearing, the need for a new examination to evaluate the current level of disability was discussed in detail.

Another VA examination is needed in order to ascertain the current level of severity of the service-connected PTSD.  See 38 C.F.R. §§ 3.327 (a), 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

In light of the remand, relevant ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records dated since March 2011 and associate the records with the claims file.

2.  Upon completion of directive #1, schedule a VA compensation examination to reassess the severity of the Veteran's service-connected PTSD.  The claims file, including a copy of this remand and all records obtained in response to this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.

4.  Thereafter, readjudicate the claim for an initial rating in excess of 10 percent for PTSD.  If the claim is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and give him an appropriate period of time to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




